Citation Nr: 1401128	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  06-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of April 2004 of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for hypertension.

On his March 2006 substantive appeal, the Veteran indicated that he wanted to present testimony at a Travel Board hearing.  In May 2006, the Veteran withdrew his hearing request.  

The March 2006 substantive appeal also reflects that the Veteran appealed the issues of entitlement to service connection for a bilateral foot condition and for a left hip condition.  Both of these claims were subsequently granted, so they are no longer before the Board.  


FINDING OF FACT

The Veteran's hypertension is due to or aggravated by his service-connected diabetes.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Entitlement to Service Connection

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran is diagnosed as suffering from both hypertension and diabetes.  This is reflected in VA treatment records, private treatment records, and VA examinations.  

The Veteran does not contend that his disability is directly related to his service.  Instead, he contends that his hypertension is secondary to his service-connected diabetes.  

The evidence supports the Veteran's contention.  At a July 2013 VA examination for diabetes, the examiner reported that the Veteran suffers from both diabetes and hypertension.  He also indicated that it is at least as likely as not that the Veteran's hypertension is either due to his diabetes, or that the Veteran's hypertension has permanently aggravated his hypertension.  The RO did not consider this evidence.

While an earlier VA examiner offered a different opinion, the evidence is at least in equipoise regarding whether the Veteran's hypertension is secondary to his service-connected diabetes.  Service connection for hypertension is warranted.  


ORDER

Entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus, is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


